Case: 6:17-cv-00084-REW-HAI Doc #: 252 Filed: 03/04/20 Page: 1 of 4 - Page ID#:
                                   18660



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at LONDON

AMANDA HOSKINS
and JONATHAN TAYLOR                                                           PLAINTIFFS


v.                                          CIVIL ACTION NO. 6:17-cv-00084-REW-HAI


KNOX COUNTY, et al.                                                        DEFENDANTS

              KENTUCKY STATE POLICE DEFENDANTS’ RESPONSE
                   TO MOTION FOR EXTENSION OF TIME

       Come the Defendants, Kentucky State Police Trooper Kelly Farris, Trooper Dallas

Eubanks, Trooper/Detective Bryan Johnson, Trooper/Detective Mark Mefford, and

Lieutenant Jackie Joseph (formerly Pickrell), in their individual capacities (“KSP

Defendants”), by counsel, pursuant to DN 250, and provide this response to the Plaintiff’s

Motion for an Extension of Time (DN 249).

       Plaintiff’s counsel has reported that he is preparing for a three-week trial that

begins on March 9, 2020, and asks for an extension of time to respond to the KSP

Defendants’ Motion for Relief (DN 248). The Plaintiff’s response is currently due on

March 6, 2020. Given the overlap of the filing deadline and trial preparation, and as a

matter of professional courtesy, the KSP Defendants do not oppose the request for an

extension of time for the Plaintiff’s counsel to respond to their Motion for Relief.
Case: 6:17-cv-00084-REW-HAI Doc #: 252 Filed: 03/04/20 Page: 2 of 4 - Page ID#:
                                   18661



                                                 Respectfully submitted,

                                                 /s/ Amber Arnett
                                                 Alea Amber Arnett
                                                 Department of Kentucky State Police
                                                 Legal Office
                                                 919 Versailles Road
                                                 Frankfort, KY 40601
                                                 (502) 782-2163
                                                 (502) 573-1636 facsimile
                                                 Alea.Arnett@ky.gov
                                                 Counsel for Kentucky State Police Officers
                                                 in their individual capacities: Dallas
                                                 Eubanks, Kelly Farris, Bryan Johnson,
                                                 Jackie Joseph (formerly Pickrell), and Mark
                                                 Mefford


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I electronically filed this document with the
clerk of the court by using the CM/ECF System, which will provide service to the
following CM/ECF participants:

Arthur Loevy
Elliot Slosa
Jon Loevy
Michael I. Kanovitz
Amy Robinson Staples
Loevy & Loevy - IL
311 N. Aberdeen
3rd Floor
Chicago, IL 60607
312-243-5900
Fax: 312-243-5902
loevylaw@loevy.com
elliot@loevy.com
jon@loevy.com
mike@loevy.com
Amy@loevy.com
Counsel for Plaintiffs




                                             2
Case: 6:17-cv-00084-REW-HAI Doc #: 252 Filed: 03/04/20 Page: 3 of 4 - Page ID#:
                                   18662



John F. Kelley, Jr.
Jason E. Williams
Williams & Towe Law Group, PLLC
303 S. Main Street
P.O. Box 3199
London, KY 40743
606-877-5291
Fax: 606-877-5294
john@wftlaw.com
jason@wftlaw.com
Counsel for Knox County, Knox County Sheriff’s
Department Officers in their individual capacities:
John Pickard and Derek Eubanks, Unknown officers
from Knox County Sheriff’s Department

Alexandra Deaton DeMoss-Campbell
Licha H. Farah, Jr.
Nicole L. Antolic
Ward, Hocker & Thornton, PLLC - Lexington
333 W. Vine Street, Suite 1100
Lexington, KY 40507
859-422-6000
Fax: 859-422-6001
alexandra.demoss-campbell@whtlaw.com
lfarah@whtlaw.com
nicole.antolic@whtlaw.com
Counsel for City of Barbourville, Kentucky, and
Barbourville Police Officer in his individual capacity: Mike Broughton

Derrick T. Wright
Lyndol Scott Miller
Sturgill, Turner, Barker & Moloney PLLC
333 W. Vine Street, Suite 1500
Lexington, KY 40507
859-255-8581
Fax: 859-231-0851
ccole@sturgillturner.com
tosterloh@sturgillturner.com
dwright@sturgillturner.com
smiller@sturgillturner.com
Counsel for Kentucky State Police Officers in their
individual capacities: Jason Bunch and Jason York




                                                3
Case: 6:17-cv-00084-REW-HAI Doc #: 252 Filed: 03/04/20 Page: 4 of 4 - Page ID#:
                                   18663



Christian Matthew Feltner
Caldwell & Feltner, PLLC
P.O. Box 3073
London, KY 40743
859-391-1377
Fax: 606-672-1968
mattfeltner@msn.com
Co-Counsel for Kentucky State Police Officers in their
individual capacities: Jason Bunch and Dallas Eubanks


                                                   /s/ Amber Arnett
                                                   Alea Amber Arnett




                                              4
